ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB-01-294, concluding that STEPHEN M. HIL-TEBRAND of CHERRY HILL, who was admitted to the bar of *585this State in 1978, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.4(b) (failure to explain status of matter to client to extent necessary to permit client to make an informed decision), RPC 1.5(b) (failure to provide written fee agreement), RPC 1.16(a)(2) (physical or mental condition materially impairing attorney’s ability to represent client), RPC 3.2 (failure to expedite litigation), RPC 3.4(c) (failure to make reasonably diligent efforts to comply with discovery requests), RPC 8.1(a) (false statement of material fact in connection with disciplinary matter), RPC 8.1(b) (failure to disclose fact necessary to correct a misapprehension in a disciplinary matter), and RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be required to practice under supervision for a period of one year;
And good cause appearing;
It is ORDERED that STEPHEN M. HILTEBRAND is hereby reprimanded; and it is further
ORDERED that respondent practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.